[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                    FOR THE ELEVENTH CIRCUIT
                                             U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                            July 25, 2005
                            No. 04-16189                 THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                        Agency Nos. A78-352-110
                            &A78-352-111

OLGA LUCIA BUITRAGO CASTRO,
JIMENA BRAVO BUITRAGO,

                                                                 Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (July 25, 2005)

Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
       Olga Lucia Buitrago Castro (Buitrago) and Jimena Bravo Buitrago (Jimena)

petition this Court for review of the Bureau of Immigration Appeals’ (BIA’s)

decision denying their application for asylum and withholding of removal under

the Immigration and Nationality Act (INA) and the United Nations Convention

Against Torture and Other Cruel, Inhuman, or Degrading Treatment or

Punishment (CAT). Petitioners argue the BIA erred in finding they had not

established past persecution or a well-founded fear of future persecution, and in

denying them CAT relief.1 We deny the petition.

                                     I. BACKGROUND

       Buitrago, a native and citizen of Colombia, entered the United States on

February 26, 2000, as a nonimmigrant visitor. She subsequently submitted a claim

for asylum and withholding of removal, alleging persecution on account of her

political opinion and membership in a particular social group. To supplement her

application, Buitrago submitted several newspaper articles describing the

kidnapping and subsequent release of two of her uncles from their farm by an

armed guerilla group, the Revolutionary Armed Forces of Columbia (FARC). She

submitted affidavits confirming that Buitrago was the niece of the kidnaped men


       1
           Olga Lucia Buitrago Castro is the primary applicant; her daughter was a derivative
applicant but then submitted her own application upon reaching the age of majority. Buitrago’s case
was consolidated with her daughter’s, and we refer to Buitrago and her claims for relief.

                                                2
and the family had received numerous threats from the FARC. Buitrago also

submitted an affidavit from her father, Guillermo Buitrago Hurtado (Hurtado), in

which he stated he had dedicated his life to politics, “without ever having had

problems of any sort, nor threats due to the act of being a politician.” He further

stated he had worked to support the presidential campaign of Alvaro Uribe Velez

(Uribe), and the FARC guerillas had declared political persecution against all

political leaders supporting Uribe. According to Hurtado, he received insulting

telephone calls notifying him of attempts against his life and his family, and

specifically reminding him that he had a daughter and granddaughter in the United

States.

      At a hearing on Buitrago’s asylum application, conducted in November

2002, Buitrago testified she was afraid to return to Colombia because of previous

difficulties with the FARC. According to Buitrago, after the FARC kidnapped her

uncles in 1997, the family paid a ransom of $250,000 each for their return. She

testified that, one year later, the FARC threatened her mother, asking for money

and cattle. She further testified her father also had problems with the FARC due

to his work in support of Uribe’s presidential candidacy. Buitrago stated that,

prior to his involvement, her father had never had any major difficulties due to his




                                          3
political participation. She testified she personally received calls from the FARC

in her office and at home over a four-year period, asking her for money.

      On cross-examination, Buitrago testified that no one in her family had been

harmed since her uncles were kidnaped. She further testified she was never

actively involved in her father’s politics. In response to a question from the IJ,

Buitrago stated the elections had passed, and Uribe was the new president.

According to Buitrago, her father was now retired from politics. She stated the

FARC had kidnapped and currently was holding a retired politician, who was a

contemporary of her father, to exchange him for their own political prisoners.

      The IJ found Buitrago’s testimony credible. However, the IJ found the

FARC’s demands for money, kidnapping, and ransom were clearly related to its

efforts to fund its activities rather than as an effort to punish the family for its

perceived politics. The IJ thus found these threats were not past persecution, and

did not establish a well-founded fear of persecution in the future. The IJ further

found the activities of Buitrago’s father in support of Uribe’s campaign

established no past persecution nor a well-founded fear of future persecution,

because (1) the threats made in the last months of the campaign were made to any

and all identified supporters, (2) the father’s involvement was limited, and (3) his

involvement had ended because the campaign was now over. The IJ noted there

                                            4
was no evidence in the record that any Uribe supporters have been threatened or

harmed following Uribe’s victory. The IJ found the kidnapping of Hurtado’s

contemporary was an effort to make an exchange for FARC members in custody

of the government, rather than punishment for a political opinion. Therefore, the

IJ concluded Buitrago had not established she qualified as a refugee under the

asylum statute. The IJ further found Buitrago failed to meet the higher standard

necessary to show eligibility for withholding of removal. According to the IJ,

Buitrago was not eligible for relief under the CAT because she had not shown that

anticipated torture would be at the hands of the government or with the

acquiescence and foreknowledge of the government. The IJ also found the

government’s inability to control a non-governmental entity was not a basis for

relief under the convention.

      Buitrago appealed to the BIA, which summarily affirmed the IJ’s decision,

pursuant to 8 C.F.R. § 1003.1(e)(4). This petition for review followed.

                                II. DISCUSSION

      On appeal, Buitrago argues the IJ erred in denying her request for asylum

and withholding of removal because she established past persecution and a

well-founded fear of future persecution due to the kidnaping, harassment,

intimidation, and death of her family members. She contends the persecution by

                                         5
the FARC was on the basis of her membership in a particular social group—her

nuclear family—as well as the political opinion imputed to her family based on her

father’s political career and support of Uribe’s presidential candidacy.

Furthermore, she argues the IJ erred in stating that, to obtain CAT relief, she was

required to show that the government officials have specific knowledge of the acts

constituting torture.

      When the BIA does not render its own opinion but rather adopts the IJ’s

opinion, then we review the IJ’s decision. D-Muhumed v. United States Attorney

Gen., 388 F.3d 814, 818 (11th Cir. 2004). Legal determinations are reviewed de

novo. Id. at 817. Factual determinations are reviewed under the substantial

evidence test, and we must affirm the decision if it is “supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Id.

at 817–18 (quotation omitted).

      An alien who arrives in or is present in the United States may apply for

asylum. 8 U.S.C. § 1158(a)(1). The Attorney General has discretion to grant

asylum if the alien meets the definition of a “refugee.” 8 U.S.C. § 1158(b)(1). A

“refugee” is:

      any person who is outside any country of such person’s nationality
      . . . who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of

                                          6
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

8 U.S.C. § 1101(a)(42)(A).

      The asylum applicant carries the burden of proving statutory “refugee”

status. D-Muhumed, 388 F.3d at 818. An alien is entitled to asylum if he can

establish, with specific and credible evidence: (1) past persecution on account of

his membership in a particular social group or other statutorily-listed factor, or

(2) a “well-founded fear” his membership in a particular social group or other

statutorily-listed factor will cause future persecution. 8 C.F.R. § 208.13(a), (b). A

“well-founded fear” of future persecution may be established by showing (1) past

persecution which creates a presumption of a well-founded fear and overcomes

any rebuttal by the INS, (2) a reasonable possibility of personal persecution that

cannot be avoided by relocating within the subject country, or (3) a pattern or

practice in the subject country of persecuting members of a statutorily-defined

group of which the alien is a part. 8 C.F.R. § 208.13(b)(1), (2). The “well-

founded fear” inquiry has both a subjective and objective component—that is, the

applicant must show that his fear of persecution is subjectively genuine and

objectively reasonable. Al Najjar v. Ashcroft, 257 F.3d 1262, 1289 (11th Cir.

2001). The subjective component is generally satisfied by the applicant’s credible

                                          7
testimony he genuinely fears persecution. Id. “In most cases, the objective prong

can be fulfilled either by establishing past persecution or that he has a good reason

to fear future persecution.” Id. (quotation omitted).

      To qualify for asylum based on persecution by a guerilla group on account

of a political opinion, the applicant must establish the guerillas persecuted her or

will seek to persecute her in the future because of her actual or imputed political

opinion. INS v. Elias-Zacarias, 112 S. Ct. 812, 816 (1992); Sanchez v. United

States Attorney Gen., 392 F.3d 434, 437–38 (11th Cir 2004). “It is not enough to

show that she was or will be persecuted or tortured due to her refusal to cooperate

with the guerillas.” Sanchez, 392 F.3d at 438. The applicant must also establish a

causal connection between the political opinion and the feared persecution,

presenting “specific, detailed facts showing a good reason to fear that [she] will be

singled out for persecution on account of such an opinion.” Al Najjar, 257 F.3d at

1287 (quotation omitted).

      “Where an applicant is unable to meet the ‘well-founded fear’ standard for

asylum, he is generally precluded from qualifying for either asylum or withholding

of deportation.” Id. at 1292–93 (quotation omitted). “The burden of proof for an

applicant seeking withholding of removal under the [CAT], like that for an




                                          8
applicant seeking withholding of removal under the statute, is higher than the

burden imposed on an asylum applicant.” Id. at 1303.

      Even assuming arguendo Buitrago’s status as a member of her nuclear

family placed her in a protected social group, she has failed to show past

persecution or a well-founded fear of future persecution on that ground because

the actions of the FARC are related to their fundraising activities and efforts to get

its members released from prison. As to Buitrago’s claim of persecution on

account of imputed political opinion, substantial evidence supports the IJ’s

finding the FARC’s kidnapping of Buitrago’s uncles and subsequent harassment

of the family, other than the calls regarding Uribe, were intended to raise funds

rather than to punish Buitrago’s family for its imputed political opinion. See

Elias-Zacarias, 112 S. Ct. at 815–16; Sanchez, 392 F.3d at 438. Buitrago testified

the FARC released her uncles after the family paid a ransom, and the calls to her

and her mother asked for money and cattle.

      Substantial evidence also supports the IJ’s finding Buitrago did not have a

well-founded fear of future persecution on the basis of Hurtado’s political

activities, including his support of Uribe. Hurtado stated in his affidavit he had

never had any significant problems as a result of his prior political activities, and

Buitrago confirmed this in her testimony. There was no evidence in the record

                                           9
that any Uribe supporters have been threatened or harmed following Uribe’s

victory, so any danger from Hurtado’s support of Uribe during his candidacy has

passed. Moreover, Hurtado has retired from political activity. Additionally,

Buitrago herself testified that the kidnapping of Hurtado’s retired contemporary

was an effort by the FARC to make an exchange for FARC members in custody of

the government. Thus, substantial evidence supports the IJ’s determination

Buitrago failed to establish she was entitled to asylum. Al Najjar, 257 F.3d at

1303.

        Because Buitrago was unable to meet the lower standard of proof to show

that she was qualified for asylum, she did not establish that she was entitled to

either withholding of removal or CAT relief, both of which have a higher burden

of proof.

                                III. CONCLUSION

        Substantial evidence supports the IJ’s determination the FARC’s demands

for money, kidnaping, and ransom were efforts to fund its activities rather than

persecution on account of Buitrago’s imputed political opinion or membership in a

particular social group, and thus Buitrago has failed to show she is entitled to

asylum or withholding of removal. Since she cannot establish she is entitled to




                                         10
asylum, the IJ did not err in determining she is not entitled to withholding of

removal or CAT relief, which require a higher standard of proof. Accordingly, we

deny her petition.

      PETITION DENIED.




                                         11